Case 3:20-cv-05179-RS Document 2 Filed 07/28/20 Page 1 of 4




                                       FILED
                                         Jul 28 2020

                                     SUSANY. SOONG
                                CLERK, U.S. DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO
Case 3:20-cv-05179-RS Document 2 Filed 07/28/20 Page 2 of 4
Case 3:20-cv-05179-RS Document 2 Filed 07/28/20 Page 3 of 4
Case 3:20-cv-05179-RS Document 2 Filed 07/28/20 Page 4 of 4
